

116 HR 6509 : Public Safety Officer Pandemic Response Act of 2020
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 6509IN THE SENATE OF THE UNITED STATESJune 1, 2020Received; read twice and referred to the Committee on the JudiciaryAN ACTTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide public safety officer death and disability benefits for certain public safety officers who contract COVID-19, and for other purposes.1.Short titleThis Act may be cited as the Public Safety Officer Pandemic Response Act of 2020. 2.Death and disability benefits for public safety officers impacted by COVID-19Section 1201 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281) is amended by adding at the end the following new subsection: (o)For purposes of this part:(1)COVID–19 (or complications therefrom) shall be presumed to constitute a personal injury within the meaning of subsection (a), sustained in the line of duty by a public safety officer and directly and proximately resulting in death, in the case of a public safety officer who was diagnosed with, who received a positive test for, or for whom evidence indicated that the officer was infected with, COVID–19, unless such officer was not on duty during the 45-day period prior to being diagnosed with or having positive test for COVID–19.(2)The Attorney General shall accept claims, including supplemental claims, under this section from an individual who—(A)was serving as a public safety officer and was injured or disabled in the line of duty as a result of the terrorist attacks on the United States that occurred on September 11, 2001, or in the aftermath of such attacks developed a condition described in section 3312(a) of the Public Health Service Act (42 U.S.C. 300mm–22(a)); and(B)was diagnosed with COVID–19 during the period described in paragraph (3), which, in combination with the injury or disability described in subparagraph (A), permanently and totally disabled or directly and proximately resulted in the death of the individual.In assessing a claim under this paragraph, the presumption of causation described in paragraph (1) shall apply. (3)The presumption described in paragraph (1) and standard in subsection (p) shall apply with respect to a diagnosis of COVID–19 (or complications therefrom) beginning on January 20, 2020, and ending on January 20, 2022.(4)The term COVID–19 means a disease caused by severe acute respiratory syndrome coronavirus 2 (SARS–CoV–2).(p)In determining whether the personal injury under subsection (b) resulting from COVID-19 (or complications therefrom) was a catastrophic injury, the Attorney General’s inquiry shall apply the presumption in subsection (o) and be limited to whether the individual is permanently prevented from performing any gainful work as a public safety officer..3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation or this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives May 27, 2020.Cheryl L. Johnson,Clerk.